Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 4, 2022

                                       No. 04-22-00008-CV

                            IN THE INTEREST OF M.J.E., a Child

                   From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-EM5-04650
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
       Appellants filed a brief with an appendix and a supplemental brief with an appendix.
Both appendices contain the following documents that are not part of the clerk’s record on
appeal: (a) Affidavit of Brittney Decole Grady, (b) Affidavit of Sonya Jones, (c) Petitioner’s
Motion Setting Case on Bexar County Jury Docket, (d) Bexar County Docket Sheet, and (d)
Bexar County District Clerk Receipt 48931022.

        With limited exceptions not relevant here, an appellate court may not consider matters
outside the appellate record. Fox v. Wardy, 234 S.W.3d 30, 33 (Tex. App.—El Paso 2007, pet.
dism’d w.o.j.). Attachment of documents as exhibits or appendices to briefs is not formal
inclusion in the record on appeal, and we cannot consider such documents. Id. “An appendix is
not a substitute for a clerk’s record nor are citations to the appendix a substitute for citations to
the record.” Willms v. Wilson, No. 05–08–01718–CV, 2009 WL 4283109, at *1 (Tex. App.—
Dallas Dec. 2, 2009, no pet.) (mem. op.).

        Appellants are therefore ORDERED to, no later than August 15, 2022, provide written
proof to this court that (1) a supplemental clerk’s record containing any additional documents on
which they wish to rely has been requested from the district clerk and (2) the clerk’s fee has been
paid or arrangements have been made to pay the clerk’s fee for the supplemental record.

       The district clerk is ORDERED to file the supplemental clerk’s record no later than ten
days from the date appellants request and pay for the supplemental record.

       It is so ORDERED on this 4th day of August, 2022.

                                                           PER CURIAM

       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court